Citation Nr: 0615423	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-31 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability (TDIU) as a result of service-
connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Medical statements were submitted by the veteran's 
representative in February 2005.  The representative did not 
waive consideration of the statements.  The statements must 
be reviewed by the RO.  One of the statements was to the 
effect that the veteran suffered from severe depression 
secondary to the service connected coronary artery disease.  
This raises a new issue, and as such, must be referred to the 
RO for their consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the effective date of an award.  As this 
case is being remanded for other reasons, the RO should also 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The veteran claims entitlement to a TDIU.  He has one 
service-connected disability, namely, coronary artery 
disease, status post myocardial infarction and angioplasty, 
rated as 60 percent disabling.  The Board finds, however, 
that additional development is warranted prior to the Board's 
consideration of the claim.  

In this respect, the veteran identified treatment for his 
service-connected cardiovascular disability with W.S., M.D.  
In May 2004, the veteran signed a release, seeking the RO's 
assistance in obtaining the identified records.  However, to 
date, those records are not associated with his claims file.  
Accordingly, the RO should attempt to obtain these records.  

In addition, it appears there are outstanding Federal and 
State records that are pertinent to the claim.  The veteran 
reported that he filed a claim seeking Social Security 
disability benefits.  Although, there is an indication that 
the claim was denied, records relied upon in making that 
determination should be associated with the claims file.  In 
addition, there is evidence that the veteran receives State 
of New York worker's compensation benefits due to coronary 
artery disease.  The RO should attempt to obtain these 
records as well.  

The appellant recently identified outstanding VA outpatient 
treatment records at the VA medical center in Brooklyn, New 
York.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The record further reveals that the veteran was scheduled to 
attend a hearing at the RO in September 2004.  There is no 
indication if the hearing was held.  If the hearing was held, 
than the hearing transcript needs to be associated with the 
claims file.  If no hearing was held, then reasons for such 
must be documented in the claims file.  We note that on a VA 
Form 9, received in August 2995, the veteran declined a 
hearing before a Veterans' Law Judge.  However, this does not 
negate any request to appear before a hearing officer at the 
RO. 

In addition, in February 2005, the appellant submitted 
medical evidence directly to the Board consisting of a 
Physician's Questionnaire.  It is unclear who prepared the 
document, as the signature line is quite illegible.  More 
importantly, however, the veteran has not waived initial RO 
review of such evidence.  See generally, 38 C.F.R. § 20.1304; 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  In view of the above, and to avoid any prejudice 
to the veteran (see Bernard v. Brown, 4 Vet. App. 384 
(1995)), the matter on appeal must be returned to the RO for 
consideration of the claim in light of all additional 
evidence added to the record since the July 2004 statement of 
the case.  

Finally, the veteran was scheduled for a cardiovascular 
examination in May 2004.  He did not report to the 
examination.  In a correspondence dated in May 2004, the 
veteran noted a new address.  Thus, it is unclear as to 
whether the veteran received notice of the May 2004 VA 
examination.  Given the foregoing, the Board finds that 
another VA examination is warranted to order to assess the 
current severity of his service-connected coronary artery 
disease as well as to obtain information as to the impact of 
such disability on his ability to maintain or obtain 
substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, VA and non-VA which have 
treated him for coronary artery disease, 
to specifically include treatment records 
from W.S., M.D, and the Brooklyn, N.Y. 
VAMC.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should contact the Social 
Security Administration and obtain any 
records associated with the veteran's 
Social Security disability application.  

4.  The RO should clarify whether a 
hearing was held on September 1, 2001.  
If no hearing was held, the RO should 
contact the veteran to determine if he 
still wants to attend a hearing at the 
RO.  

5.  The veteran should undergo a VA 
cardiology examination.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the veteran's service-
connected coronary artery disease.  He or 
she must also address the presence or 
absence of the specific criteria set 
forth in VA's rating schedule for 
evaluating arteriosclerotic heart 
disease, to include, but not limited to, 
any chronic congestive heart failure, 
workload in METs, dyspnea, fatigue, 
angina, dizziness, syncope, and any left 
ventricular dysfunction as indicated via 
ejection fraction percentage.  

In addition, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran's service-connected coronary 
artery disease disability renders him 
unable to obtain or retain substantially 
gainful employment.  The physician must 
render the requested opinion without 
regard age or the impact of any 
nonservice-connected disabilities.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), to include discussion of all 
evidence added to the claims folder since 
the July 2004 statement of the case.  
Thereafter, the claims folder should be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





